Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given in a telephone call with Judy Naamat on February 8, 2021.
The claims have been amended as follows:
Claim 11, line 2, the word, “PIR,” has been changed to   --infrared sensors--.

Claim 17, line 10, the words, “for the” have been changed to --for a--.

Claim 17, line 11, the words, “the entrance” have been changed to --an entrance--.



Claim 37, line 13, the words, “for the” have been changed to --for a--.

Claim 37, line 14, the words, “the entrance” have been changed to --an entrance--.

Claim 38, line 2, the words, “a rooms” have been changed to --a room--.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Double Patenting
No double patenting rejection is appropriate.

Allowable Subject Matter
Claims 1-6, 8, 10-11, 13-38 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The allowability of the claims resides, at least in part, that the nearest prior art of record, Vaynriber (U.S. Patent Application Publication 20140278281), Winston (Howard A. Winston, International Publication Number WO 2007/130034, 15 November 2007), Sundermeyer (U.S. Patent Application Publication 20140143695), Park (U.S. Patent Application Publication 20090307255), Onur (Ertan Onur et al., “Surveillance wireless th ACM International Workshop on Video Surveillance and Sensor Networks, pages 121-130), Shapiro (U.S. Patent Application Publication 20140266679), Calderone (Len Calderone, “Is a wireless home security system right for you,” June 1, 2014, https://hometoys.com/is-a-wireless-home-security-system-right-for-you/, 9 pages), Bhattacharya (Abhijit Bhattacharya et al., “SmartConnect: A system for the design and deployment of wireless sensor networks,” 2013, Fifth International Conference on Communication Systems and Networks (COMSNETS), Bangalore, pages 1-10), Zou (Yi Zou et al., “Sensor deployment and target localization based on virtual forces,” 2003, IEEE INFOCOM 2003 Twenty-second Annual Joint Conference of the IEEE Computer and Communications Societies, 11 pages), Flexguard (“FlexGuard 5853 Wireless Glass Break Detector Installation Instructions,” 2002, Honeywell International, 2 pages), Rodriguez (J.R. Rodriguez et al., “Interior intrusion detection systems,” 1991, Sandia National Laboratories, 104 pages), either alone or in combination with the prior art of record, does not teach 

Regarding claim 1, “wherein the user requirements include specifications of types of the components available, system partitioning, system functionality, compliance with building standards and regulations, communication parameters, coverage parameters, detection performance, accuracy, battery life, cost, and false alarm probability of the components or the system as a whole,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

Regarding claim 15, “the dynamic threat model includes a relative threat level designated by the processing of interior building images for each room of the floor plan,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art 

Regarding claim 17, “wherein relative threat levels are estimated using historical data of robberies for the geographic site and aerial or exterior building images of the entrance and exit of a building of the building system,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

Regarding claim 35, “wherein the user requirements include specifications of types of the components available, system partitioning, system functionality, compliance with building standards and regulations, communication parameters, coverage parameters, detection performance, accuracy, battery life, cost, and false alarm probability of the components or the system as a whole,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single 

Regarding claim 36, “the dynamic threat model includes a relative threat level designated by the processing of interior building images for each room of the floor plan,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

Regarding claim 37, “wherein relative threat levels are estimated using historical data of robberies for the geographic site and aerial or exterior building images of the entrance and exit of a building of the building system,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

It is for these reasons that the claims distinguish over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is (571)272-7955.  The examiner can normally be reached on 11 AM - 7:30 PM M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
RG
/KAMINI S SHAH/       Supervisory Patent Examiner, Art Unit 2127